DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 6/8/2022, with respect to the Drawing Objection and invocation of 102(b)(2)(C) exception have been fully considered and are persuasive.  The previous Drawing Objection and 102(a)(2) Rejection have been withdrawn. 

Allowable Subject Matter
Claims 1-22 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a radio-frequency device, comprising: a semiconductor package, comprising: a radio-frequency chip, and a radio-frequency antenna, wherein the semiconductor package is configured to be mechanically and electrically connected to a circuit board via at least one connecting element of the semiconductor package, with a surface of the semiconductor package facing the circuit board; and a waveguide structure oriented in a direction parallel to the surface of the semiconductor package, wherein the radio-frequency antenna is configured to at least one of: emit radiation into the waveguide structure in the direction parallel to the surface of the semiconductor package, or receive signals via the waveguide structure in the direction parallel to the surface of the semiconductor package, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-21 are also allowed as being dependent on claim 1.  
In regards to claim 22, the prior art does not disclose of a method for producing a radio-frequency device, the method comprising: generating a semiconductor package, comprising: a radio-frequency chip, and a radio-frequency antenna, wherein the semiconductor package is configured to be mechanically and electrically connected to a circuit board via at least one connecting element of the semiconductor package, with a surface of the semiconductor package facing the circuit board; and generating a waveguide structure oriented in a direction parallel to the surface of the semiconductor package, wherein the radio-frequency antenna is configured to at least one of: emit radiation into the waveguide structure in the direction parallel to the surface of the semiconductor package, or receive signals via the waveguide structure in the direction parallel to the surface of the semiconductor package, nor would it have been obvious to one of ordinary skill in the art to do so.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844